Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kunta Kenta Redd appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence, denying his motions for leave to appeal and for privacy protection, and granting the Government’s motion to seal. Redd confines his relevant arguments on appeal to the district court’s denial of § 3582(c)(2) relief. We have reviewed the record and find no reversible error in this ruling. Accordingly, we affirm for the reasons stated by the district court. United States v. Redd, No. 7:08-cr-00043-D-1 (E.D.N.C. Nov. 14, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED